IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10791
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JESSE CAROL WOOD, JR.,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 6:97-CR-2-C
                        - - - - - - - - - -
                            June 4, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Jesse Carol Wood, Jr., appeals his judgment of conviction

for possession of a firearm by a felon.     Wood has filed a

suggestion for initial hearing en banc, which is DENIED.       Wood

argues that 18 U.S.C. § 922(g)(1) is unconstitutional on its face

because it does not require a substantial effect on interstate

commerce; that the indictment in this case is fatally defective

because of its failure to allege a substantial effect on

interstate commerce; and that there is an insufficient factual

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-10791
                                 -2-

basis for conviction under the statute because the mere movement

of a firearm from one state to another, at some undetermined time

in the past, does not constitute a substantial effect on

interstate commerce.   This argument lacks merit.    See United

States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).

     He also argues that the evidence is insufficient because the

Government failed to prove that the weapon ever traveled in

interstate commerce.   Viewing the evidence in the light most

favorable to the Government, a rational trier of fact could have

found beyond a reasonable doubt that the firearm was a Remington

manufactured in New York.   United States v. Gresham, 118 F.3d
258, 265 (5th Cir. 1997), cert. denied, 118 S. Ct. 702 (1998).

     AFFIRMED; SUGGESTION FOR HEARING EN BANC DENIED.